Citation Nr: 1126373	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  03-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of radiation treatment for prostate cancer, to specifically include sacral necrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to January 1957.

This matter was last before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the claim in March 2009.

The March 2009 Board denial was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in November 2010.  The Court remanded the claim for a medical evaluation and a more complete statement of reasons and bases.

Pursuant to the terms of the Court's remand, the Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Court found in November 2010 that the Board failed to adequately assist the Veteran in the development of evidence necessary to substantiate his claim and failed to provide an adequate statement of reasons and bases for its decision.

The Veteran contends that VA health care professionals failed to exercise the proper care and skill when diagnosing and treating his prostate cancer.  The record reflects that VA health care providers diagnosed the Veteran's prostate cancer as metastatic and he subsequently received radiation therapy from a private physician.  He contends that radiation therapy, rather than surgical treatment, was used on the basis of VA's determination that the cancer had metastasized and that radiation resulted in additional disability, to include necrosis of his sacrum.  VA health care professionals later determined that the cancer was not metastatic.

Compensation under the provisions of 38 U.S.C.A. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  Here, the Veteran contends that the VA health care providers who diagnosed cancer metastasis were careless and lacked proper skill and that their misdiagnosis resulted in the use of unnecessary radiation therapy that caused him additional disability.

The Court's November 2010 remand directs the Board to obtain a medical evaluation as to whether the VA medical treatment that resulted in diagnosis of metastasis of the Veteran's cancer reflects the requisite degree of care and skill given current medical knowledge and treatment standards in 1999.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Provide the Veteran's entire claims file and a copy of this remand to a VA examiner of appropriate training to determine whether the VA health care professionals who diagnosed and treated his prostate cancer exercised the requisite degree of care and skill in 1999.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file, the examiner must provide a medical evaluation of the requisite degree of care in 1999 and whether or not treatment notes reflect that such care was exercised by the VA health professionals involved in the Veteran's care, specifically in regard to the diagnosis of bone metastasis of his prostate cancer.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. A July 1999 VA treatment note indicating that the Veteran's cancer was likely metastatic;

ii. A July 1999 private treatment note recommending rib biopsy to rule out the existence of a metastatic lesion;

iii. An August 1999 VA treatment note identifying bone scan results as likely reflecting degenerative disease;

iv. August 1999 VA treatment notes observing elevated acid phosphates;

v. The August 1999 report by Dr. Stewart of United Hospital Center noting "indirect indications" of "distant disease;" and

vi. A December 2000 VA treatment note stating that there had been no metastasis of the Veteran's prostate cancer.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

3. Readjudicate the Veteran's claim.  Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


